Citation Nr: 1634888	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  10-03 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a higher initial rating for chronic phlebitis, deep vein thrombosis, left leg, currently rated as 30 percent disabling beginning July 12, 1994.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel



INTRODUCTION

The Veteran had active duty service from November 1952 to November 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and December 2009 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in New York, New York that assigned a 30 percent initial rating for chronic phlebitis, deep vein thrombosis, left leg effective July 12, 1994 and denied entitlement to TDIU, respectively.  

In November 2014, the Board remanded the appeal to schedule a hearing as requested by the Veteran. 

In December 2015, the electronic record shows that the Veteran received notification that a Board videoconference hearing at the local RO was scheduled for January 19, 2016.  Before the hearing, the Veteran's representative reported that the Veteran wanted to withdraw the hearing request due to his wife's illness.  The Veteran has not requested that the hearing be rescheduled.  

In addition to the paper claims folder, there is pertinent evidence within the Veterans Benefit Management System (VBMS) and Virtual VA electronic folders.  These electronic records have been considered as part of the appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Updated VA and private medical records are needed.  VA primary care records from February 2002 through October 2010 indicate that the Veteran receives most of his medical care through private providers.  These private medical records are not associated with the record and are essential to the claims.  A request for private medical records must be made as instructed below.  Additionally, it appears that there are more recent VA treatment records as well.  Notably, the most recent VA primary care visit of record is dated in October 2010.  Updated VA treatment records must also be requested on remand.

The last VA examination for this claim took place in June 2007.  The passage of time alone does not require VA re-examination.  See VAOPGCPREC 11-95; Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007).  However, due to the paucity of current medical evidence in this particular case, an updated examination report would be highly beneficial in adjudicating the claims.  The Board also notes that the Veteran is service-connected for a single disability, and the issue of TDIU solely concerns the occupational effects of this single disability.  38 C.F.R. § 4.16; Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination, but may choose to do so in an appropriate case).  Thus, the Board finds that a TDIU opinion and assessment from the VA vascular examiner is appropriate.  See id. An updated VA vascular examination for the left lower extremity with specific consideration to occupational impairment must be obtained as detailed below.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain VA treatment records for the Veteran after August 2011.  If a negative response is received, clearly document the response in the record.  

2. Request that the Veteran identify the physician(s) and/or medical facility(ies) where he has received treatment for his chronic phlebitis of the left leg since July 1994.  

Furnish an authorization for the release of private medical records and instruct him to complete it for any identified private medical facility.  Advise him that he may also submit any medical records in his possession direct to VA.  

Inform him and his representative of any inability to obtain sufficiently identified private medical records.  

3.  After obtaining all available medical records and associating them with the claims folder, the Veteran should be afforded a vascular examination(s) to evaluate the current nature and severity of his service-connected phlebitis of the left lower extremity.

The electronic (and if still applicable, paper) claims folder must be made available and reviewed by the examiner.

The examiner must conduct a complete clinical evaluation of the vascular systems for the left lower extremity and any other manifestations identified by the Veteran.  Any indicated testing must be completed.

The examination should be conducted in accordance with the current, appropriate disability benefits questionnaire or examination worksheet.

Then, the examiner must estimate the degree of industrial impairment caused by the Veteran's service-connected chronic phlebitis, deep vein thrombosis, left leg, without consideration of his age.  The examiner must consider and discuss the March 2012 private vocational assessment in the opinion.  

If the answer to the above question is in the negative, the examiner must discuss the type or types of employment in which the Veteran would be capable of engaging, given his skill set and educational background.  The examiner is advised that the Veteran has a grade school education and last worked in 1994 as a farmer.  

Any medical opinion must reflect a detailed consideration to the Veteran's report of symptoms.  If the examiner rejects the Veteran's lay description of symptoms, the examiner should provide a clear reason for doing so.  The examiner cannot solely rely on an absence of contemporaneous medical treatment for rejecting the Veteran's reports, but may rely on inconsistency with additional evidence, facial implausibility, or demonstrated pecuniary bias, among others, in addition to an absence of medical treatment in doing so.  Again, the precise reasons for rejecting the Veteran's reports must be clearly stated. 

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state so and explain why.  Any additional development indicated by the examiner that would facilitate a non-speculative opinion must be conducted.

4.  After completing all development required above, re-adjudicate the claims.  If any benefit sought remains denied, the Veteran and his representative should be 

provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




